IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,309-01


                              EX PARTE ISAAC DIXON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1435751-A IN THE 230TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to ninety days in the county jail. He did not appeal his

conviction.

        Applicant contends that his plea was involuntary and his due process rights were violated

because subsequent forensic testing has revealed that the substance contained no illicit materials.

The State and the trial court agree that Applicant is entitled to relief.
                                                                                                   2

       Relief is granted. See Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014). The

judgment in cause number 1435751 in the 230th District Court of Harris County is set aside, and

if in custody, Applicant is remanded to the custody of the Sheriff of Harris County to answer the

charges as set out in the information. The trial court shall issue any necessary bench warrant within

10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 10, 2015
Do not publish